Citation Nr: 0621935	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the knees, 
hips, cervical spine, and lumbar spine, to include as 
secondary to service-connected disabilities of the feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision which denied 
entitlement to service connection for arthritis of the knees, 
hips, cervical spine, and lumbar spine, as secondary to 
service-connected disabilities of the feet.

In a May 2000 decision, the Board determined that the 
veteran's claim for these issues was well grounded pursuant 
to the law in effect at the time, and remanded the matter for 
further development.  Claims for increased ratings for 
bilateral plantar neuritis remanded by the Board were granted 
in a September 2003 rating decision and a 100 percent 
disability rating was assigned.  Development regarding the 
remaining issue noted on the title page has been accomplished 
and this matter is now returned to the Board for further 
appellate consideration.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
arthritis affecting his knees, hips, lumbar spine and 
cervical spine was aggravated by his service-connected 
disabilities of the feet.    


CONCLUSION OF LAW

Arthritis affecting the back, hips, lumbar spine and cervical 
spine is proximately due to service-connected disabilities of 
the feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159. 3.303, 3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received November 1997.  After the claim was denied in April 
1998, a duty to assist letter was sent in May 2004.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.    The duty to assist letter specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Although a Social Security decision is of record, but does 
not appear to include complete records, there is no prejudice 
in this instance where the appeal is being granted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The January 2006 VA 
examination provides an adequate medical opinion addressing 
the etiology of the claimed conditions based on examination 
of the veteran and review of the claims file.  Evidence 
received after the examination is sufficient for the purpose 
of adjudicating this claim and another examination is not 
necessary.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, service connection is being granted, and the veteran 
retains the right to appeal any effective date and disability 
rating assigned by the RO.  

Thus, the Board finds that in light of the favorable outcome 
of this case, no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102 (2005).  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he is entitled to service 
connection for arthritis of the knees, hips, cervical and 
lumbar spine to include as secondary to service-connected 
bilateral foot disabilities.   

Service medical records reflect that the veteran did not have 
any evidence of or treatment for arthritis of the knees, 
hips, cervical or lumbar spine.  He was treated for bilateral 
foot and ankle problems in service.  His separation 
examination of October 1953 revealed a normal examination of 
lower extremities other than his feet and a normal spine.  
His DD Form 214 reveals that he served in Korea and he has 
alleged that he sustained frostbite to his feet.  

Between August 1955 and November 1955 the veteran was 
hospitalized for multiple joint pain of the feet and ankles.  
Also beginning in July 1955, he was troubled with interval 
pain in the low back and flanks, particularly the left flank.  
He was diagnosed with plantar neuritis, bilateral arthritis 
chronic rheumatoid, multiple feet and ankles primarily 
affected.  In October 1955 the veteran underwent neurectomy 
surgery for bilateral plantar neuritis with a history of 
rheumatoid arthritis of the feet with intolerable plantar 
neuralgia.  

VA and private treatment records from the 1980's and earlier 
primarily addressed the etiology of his service-connected 
disabilities of the feet and the severity of the 
disabilities.  In a June 1987 VA examination, the veteran 
noted he had rheumatoid arthritis but also indicated he was 
not claiming it, and denied any pain in the joints except 
involving his feet.  There was no pain in his hands, arms, 
hips or knees.  A July 1987 VA examination report did not 
identify rheumatoid arthritis.  An October 1988 VA record 
revealed complaints of increasing pain in his legs and feet, 
worse in the left leg and hip.  

In a February 1989 rating, the RO granted service connection 
for bilateral plantar neuritis with left and right posterial 
tibial neurectomy and degenerative changes, evaluated as 30 
percent disabling per foot, with a combined rating of 60 
percent disabling.  This was later increased to a 100 percent 
rating for loss of use of both feet via a September 2003 
rating decision.  

A January 1991 VA examination was limited to the severity of 
the feet with no mention of other orthopedic complaints.  

A December 1997 VA examination without review of the claims 
file addressed complaints of low back pain and right knee 
pain, in addition to his service-connected foot disability.  
He gave a history of serious foot problems following a 
frostbite injury and subsequent treatment which included 
removal of both tibial nerves, which resulted in pain and 
fatigue of both feet and a catching pain in his low back 
beginning in 1984.  He was noted to walk with a short gait 
and to use a cane on the right on examination.  Following 
physical examination and review of X-rays taken, he was 
assessed with idiopathic developmental scoliosis of the 
lumbar spine, moderately severe, degenerative arthritis 
lumbar spine, sacroiliac arthritis with ankylosis and early 
degenerative arthritis of both knees.  He as also diagnosed 
with Voshnell's bursitis of the right knee.  No opinion of 
the etiology of these diagnosed findings was given.  A 
February 1998 magnetic resonance imaging (MRI) diagnosed a 
tear of the medial meniscus of the right knee.  

Thereafter, the evidence of record reflects both favorable 
and unfavorable evidence regarding the claimed relationship 
between the veteran's service-connected foot disability and 
his knee disorders, hip disorders, cervical spine disorder 
and lumbar spine disorder.  

Among the favorable evidence is a May 1998 letter from a 
private podiatrist who stressed the severity of the veteran's 
foot deformities and opined that it is not uncommon when the 
gait pattern is so severely altered that there are other 
areas of strain affecting the lower extremities as well as 
the low back.  The doctor noted that the veteran had been 
experiencing rather significant problems with his low back.  
The doctor indicated that the years of compensated gait 
should be taken into account, which undoubtedly could be the 
main causative factor in the development of his back 
problems.  

More favorable evidence includes an October 1998 VA treatment 
record which related complaints of back and hip pain with a 
history of frozen feet possibly affecting his hip and back 
secondary to posture.  A November 1998 medical opinion from a 
family medical center indicated that the veteran was known to 
this doctor for two and a half years with a history of severe 
cold injury to his feet in Korea and now has been developing 
back pain and hip pain over the past several months.  His X-
rays had shown degenerative disc disease.  The doctor opined 
that while his foot abnormalities did not cause the arthritis 
in his back, it certainly has contributed to his gait 
abnormalities and associated back pain which is well known to 
accompany a gait disturbance.  It was this doctor's opinion 
that this will continue to be an exacerbating factor in the 
veteran's low back pain.  A December 1998 X-ray revealed 
dextroscoliosis of the lumbar spine with degenerative 
changes, which were compared to an earlier study of April 
1992 and had worsened only slightly in the interval.  

The veteran testified at a September 1998 RO hearing that he 
uses a cane or wheelchair to get around and has an awkward 
gait.  He now had trouble with his back and hips and believed 
this was related to his foot problems.  

Another favorable opinion comes from an April 1999 orthopedic 
center in which the veteran was noted to try to connect his 
low back and hip complaints with his foot problems.  A 
history of frostbite in Korea in the 1950's was given.  He 
also described undergoing surgery involving his feet and 
removal of nerves, although the doctor was unsure what the 
procedure was.  The veteran said it left his feet completely 
numb, which resulted in a contracture of his toes and he 
developed an abnormal gait.  He has been diagnosed at this 
point with spinal stenosis.  After objective examination, the 
examiner opined that the veteran's low back and hip problems 
were very likely to be connected with his abnormal gait and 
foot problems or at least the foot problems did partially 
contribute to some extent.  

An unfavorable opinion is shown in a September 1999 VA 
examination for arthritis of the knees, hips and lower spine 
as secondary to the bilateral plantar neuritis.  He 
complained that his low back was stiff and has to be 
extremely careful walking or he will fall secondary to back 
pain.  He also described a grinding feeling in both hips and 
pain in both knees.  After examination of the veteran and 
review of the claims file, the impression regarding the 
lumbar spine was idiopathic scoliosis developmental-
moderately severe, degenerative arthritis, herniated nucleus 
pulposus of L5-S1, degenerative disc disease, sacroiliac 
arthritis with joint obliteration.  Both knees were diagnosed 
with degenerative arthritis of the medial compartment and 
arthritis of the hip joints was not found.  Also diagnosed by 
record was plantar neuritis, bilateral remote resection 
posterior tibial nerve.  The examiner opined that the veteran 
was severely limited due to pain in his back sacroiliac area, 
which was referring pain into his buttocks and knees.  The 
examiner opined that based on the above findings, the 
veteran's arthritic process in the knees and back were not 
secondary to his service-connected foot condition.  His 
course was typical of spinal degenerative nature in the axial 
skeleton.  His hip pain could be explained as referred pain 
from the lumbosacral irritation.  His changes in his knees 
had not advanced rapidly and they were more of a mechanical 
nature.  The conditions mentioned were not secondary to the 
bilateral plantar neuritis as recorded.  X-rays from 
September 1999 diagnosed arthritis of the lower spine, normal 
pelvis and hips and normal knees.  

Another unfavorable opinion was in the report of an August 
2000 VA examination.  The examiner was noted to be the same 
examiner who had performed the prior VA examinations, despite 
a Board's remand instructions advising that the veteran 
should be examined by an examiner who had never previously 
examined him.  The veteran agreed to be examined by this 
examiner again, as he was the only available orthopedic 
specialist.  The veteran complained about difficulty with his 
hips and described an area of his sacroiliac joints.  The 
claims file and medical history was reviewed, and the 
veteran's complaints regarding his hip and back pain were 
recorded.  After examination of the veteran's knees, hips, 
lumbar spine and cervical spine, as well as feet, the 
impression was as follows:  1. Left and right hip arthralgia, 
bilateral, periarticular fibrosis, arthritis not found; 2. 
Lumbar spine scoliosis, degenerative discopathy, hypertrophic 
spurs, sacroiliitis, spinal stenosis, herniated nucleus 
pulposus (HNP) L4-5 and L5-S1, degenerative arthritis; 3. 
Right and left knees, early degenerative arthritis; 4. Foot, 
bilateral plantar nerve resection right and left, atropic 
foot pads, cavus foot deformities, plantar callosities, 
clawtoes, degenerative arthritis; 5. Cervical spine 
degenerative joint disease (DJD), foraminal encroachment of 
C5-6, fusion, C3-4, nonsurgical spurring vertebral bodies C5-
6.  The examiner opined that from the history of the day to 
day activities of the veteran and from his description of his 
total body symptoms, the impression was that the veteran's 
multiple symptomatic areas reduce his body's activities and 
therefore would reduce musculoskeletal stress on the back, 
hips, knees and cervical spine.  In turn, this reduces the 
amount of the abnormal gait the veteran is capable of doing.  
Consequently, the element of aggravation would be 
speculative.  The opinion was that the disabilities of the 
knees, hips, cervical spine, lumbar spine were more likely 
unrelated to his service-connected disabilities of the feet.  

The report of a June 2002 VA examination is likewise 
unfavorable.  This examination was conducted by a different 
examiner than the one who did the previous examinations.  
This included a claims file review and examination of the 
veteran.  He gave a history of a foot injury in service and 
also described back pain, knee pain and hip pain.  He could 
not walk more than a few feet and used crutches to walk even 
short distances.  Following examination of the lumbar spine, 
cervical spine, hips, knees and feet, the diagnoses were 1. 
Cervical disc disease; 2. Adult scoliosis with lumbar disc 
disease; 3. Arthralgias of the left and right hips and of the 
left and right knees without significant evidence of 
arthritis.  The examiner opined that the veteran clearly has 
injuries to the feet that were sustained while on active 
duty.  The examiner also opined that the veteran's other 
problems involving the cervical spine, lumbar spine, hips and 
knees cannot be related to problems in his feet.  Any 
association of the feet to other problems would be 
speculative.  He was not able to ambulate, therefore he was 
not aggravating this with any weight bearing activity.  

Thereafter, a favorable opinion dated in September 2002 was 
submitted by the veteran's podiatrist at the Foot Health 
Center.  This discussed in detail the veteran's service 
connected foot disability which resulted in a compensated 
gait.  This gait over the years has resulted in a 
malalignment which has taken its toll on the proximal joints, 
mainly the knees, hips as well as his spine, with 
osteoarthritic changes.  The tibial nerve excision that he 
underwent to treat residuals of frostbite is never done today 
because of the severe postoperative disabilities that result.  
The doctor opined that had the veteran not underwent these 
procedures, he would not have experienced all the problems 
associated with his back and lower extremities.  

Another favorable opinion is shown by a June 2004 letter by 
his podiatrist, which indicated that all the recent radiology 
reports were reviewed.  These consisted of studies of his 
feet, cervical spine, lumbar spine, hips and pelvis.  The 
doctor noted that the veteran had a functional loss of both 
feet due to treatment for service-connected frostbite.  Since 
then, the veteran had a difficult, abnormal gait.  As a 
result, degenerative changes have occurred not only in both 
feet, but also in the cervical spine, lumbar spine and 
sacroiliac joints with the compensated gait that has occurred 
for nearly the past 50 years.  This could easily explain the 
degeneration in his spine.  

A December 2004 examination by a private neurologist did not 
provide a clear etiology opinion, but evaluated the veteran's 
lower extremity symptoms.  He was noted to have a history of 
frostbite and subsequent neurological problems, including 
surgery.  He complained of constant numbness in his feet and 
unsteadiness walking.  He had an unremarkable MRI of his 
back.  He did limp when walking, due to pain and arthritis in 
his hips, back and knees, especially the right knee.  After 
examination, the impression was of significant peripheral 
neuropathy related to a significant frostbite injury with 
some associated post surgical changes in the past.  The 
question was whether he has any superimposed etiology on top 
of this problem.  

The report of a January 2006 VA examination provides an 
unfavorable opinion as did the earlier examinations.  This 
examination was done by a different examiner from all 
previous examinations.  The claims file was reviewed and an 
examination of the knees, hips, cervical and lumbar spine was 
conducted.  Regarding the hips and knees, the veteran was 
unable to stand more than a few minutes or walk more than a 
few yards.  There was evidence of abnormal weight bearing.  
The X-ray showed mild degenerative changes of the sacroiliac 
joints and mild degenerative changes of the left knee and 
moderate degenerative changes of the right knee.  The 
diagnoses were DJD of bilateral knees and hips.  Regarding 
the cervical and lumbar spine, he was said to have had 
bilateral plantar neuritis and foot surgery in 1954 and onset 
of spine problems in 1956.  He had back symptoms with day 
long flare-ups once a week.  The cervical through lumbar 
spine was examined.  X-rays diagnosed cervical spine disc 
narrowing and spondylosis at C5-6 and C6-7.  There was a 
previous surgical fusion at C3-4 level.  The lumbar X-ray 
diagnosed dextroscoliosis of the lumbar spine.  There was 
disc space narrowing and spondylosis at L2-3 and L5-S1 disc 
space.  The examiner's medical opinion regarding the lumbar 
spine, cervical spine, bilateral hips and knees was that they 
were not caused by his service connected plantar neuritis, 
but rather the DJD affecting these areas were due to the 
aging process.  The plantar neuritis should have limited his 
mobility and should have provided some protection of his 
joints and spine.  

Subsequent to the January 2006 VA examination, more favorable 
evidence was generated.  These consist of private outpatient 
medical records from April and May 2006.  The April 2006 
record revealed the veteran's main complaint to be low back 
pain and radiation down his legs.  He was noted to have an 
altered gait secondary to a loss of nerve supply and 
neuropathy.  The assessment included peripheral neuropathy 
and back pain.  The doctor suspected that much of the back 
and hip pain and other musculoskeletal problems were 
secondary to an altered gait.  A May 2006 record again noted 
the veteran to have peripheral neuropathy and loss of 
function or sensation in the bilateral lower extremities.  He 
again was noted to have an altered gait that has contributed 
to his worsening arthritis in his hips and back and the 
assessment remained the same as in April 2006.  The doctor 
again opined that the veteran's altered gait and balance 
secondary to neuropathy as a consequent of tibial neurectomy 
and that the back and other lower extremity pain was 
secondary to his neuropathy.  

The veteran testified at his May 2006 video conference 
hearing that he had longstanding foot problems since the 
1950's.  He indicated that he was first issued a wheelchair 
in the 1950's, and was later taught to walk again using canes 
and crutches.  He got a wheelchair again 8 years ago.  Prior 
to that he used a cane and walker to get around.  He said his 
doctor told him that his foot problems caused his knees, hips 
and back problems to deteriorate.  

In the case of the claims for service connection for the 
bilateral hips and low back, the Board finds that the 
unfavorable and favorable evidence is in equipoise.  There is 
evidence of back and "flank" pain dating back as early as 
July 1955.  The evidence reflects that the veteran's 
bilateral foot disability has been a severe disability that 
adversely affected his gait and mobility for a long period of 
time, since the 1950's.  Between May 1998 and May 2006, there 
are repeated opinions from various private medical providers 
including an orthopedic specialist and the veteran's treating 
podiatrist concluding that years of a compensated gait have 
contributed to and otherwise exacerbated degenerative joint 
disease shown to affect the various joints in question.  The 
favorable evidence reveals that the joints affected include 
the back and hips in particular, but also involve the knees 
and the cervical spine as well.  

Regarding the unfavorable evidence, this comes in the form of 
repeated VA examination reports between September 1999 and 
January 2006 which repeatedly give the opinion that the 
veteran's arthritic process affecting the knees, hips, lumbar 
spine and cervical spine were not caused or aggravated by the 
service-connected disabilities of the feet.  In fact the 
examinations from August 2000, June 2002 and January 2006 
noted that the limited mobility caused by his service-
connected disabilities of the feet should have provided some 
protection of his joints and spine.  This is the opposite of 
the opinions from the favorable evidence which indicated that 
the mobility problems and altered gait exacerbated the 
degenerative processes affecting his cervical and lumbar 
spine, and knee and hip joints.  

The Board finds that the unfavorable evidence in this case is 
equally balanced by the favorable evidence.  As the balance 
of the evidence is in equipoise, the benefit-of-the-doubt 
doctrine applies.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).  Thus affording the 
veteran the benefit of the doubt, service connection is 
warranted for arthritis of the knees, hips, cervical spine, 
and lumbar spine as secondary to his service connected 
bilateral foot disabilities.  




ORDER

Service connection is granted for arthritis of the knees, 
hips, cervical spine, and lumbar spine.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


